t c memo united_states tax_court national paralegal inst coalition petitioner v commissioner of internal revenue respondent docket no 22543-04x filed date p a nonprofit corporation filed two successive applications with r for a determination of tax exempt status form_1023 application_for recognition of exemption under sec_501 and form_1024 application_for recognition of exemption under sec_501 p seeks declaratory relief as to its qualification for exemption based upon r’s failure to make a determination held p failed to exhaust its administrative remedies a jurisdictional prerequisite to declaratory proceedings in the tax_court relating to the status of an organization under sec_501 i r c as required by sec_7428 i r c therefore jurisdiction of this court is not available arthur carson an officer for petitioner helen f rogers for respondent memorandum opinion nims judge petitioner brought an action for a declaratory_judgment pursuant to sec_7428 and rule on the ground that respondent had failed to determine whether petitioner qualifies as an organization_exempt_from_taxation under sec_501 c and unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code this case is before us on respondent’s motion to dismiss for lack of jurisdiction on the ground that petitioner did not exhaust its administrative remedies pursuant to sec_7428 this case is submitted for decision on a comprehensive stipulation of facts which is incorporated herein by this reference background petitioner national paralegal inst coalition was organized as a nonprofit corporation in texas on date on date it submitted a form_1023 application_for recognition of exemption under sec_501 petitioner’s form_1023 and form_1024 referred to infra are hereinafter referred to individually as well as collectively as the application respondent by letter dated date the date letter informed petitioner that its form_1023 did not contain sufficient information to enable a determination of qualification for exemption under sec_501 respondent requested that petitioner augment certain application disclosures to provide more comprehensive details concerning its activities membership and any compensation arrangements to which it may be subject the date letter also stated that based upon preliminary review petitioner’s statutory exemption status appeared more akin to organizations qualifying under sec_501 or than to those under sec_501 as a result respondent advised that petitioner would be permitted to submit a form_1024 application_for recognition of exemption under sec_501 for concurrent consideration with petitioner’s form_1023 on date having received no response to the date letter respondent notified petitioner that its application was no longer under consideration petitioner was granted an additional days to submit a new form_1023 for resumption of administrative review at no additional_charge petitioner in a letter dated date supplemented its form_1023 disclosure to conform to the information requests contained in the date letter petitioner by that same correspondence notified respondent of its intention to submit a form_1024 for joint processing with petitioner’s form_1023 petitioner submitted the form_1024 on date on date respondent sent petitioner a letter the date letter containing enumerated items outlining various insufficiencies and disparities regarding petitioner’s form_1023 and form_1024 the identified inadequacies concerned among other things certain provisions in petitioner’s articles of incorporation as well as representations in the application concerning petitioner’s fundraising activities and sources of financial support the composition of its membership and the nature of its operations the date letter also stated that if respondent were to determine that petitioner otherwise qualified as an organization described in sec_501 the extensive organizational control petitioner’s chairman apparently possessed would render it a private_foundation the date letter expressly imposed a 30-day deadline for petitioner to respond on date respondent sent a letter to petitioner noting that the response deadline to the date letter had lapsed with no communication having been received and that respondent would defer any_action on the application until date on date following the expiration of the extended deadline petitioner requested by letter an additional 10-day period to respond on date in presumably intersecting mailings both respondent and petitioner sent each other letters of even date respondent notified petitioner that its application was administratively closed although the application review would be reopened without an additional user_fee if the requested information enumerated in the date letter was submitted within days petitioner’s correspondence provided additional information correlating to the itemized requests in the date letter on date respondent sent petitioner a letter the disputed letter containing a litany of particular insufficiencies outstanding in petitioner’s application which included among other things conflicts inherent in its governance structure denoting private_foundation_status and petitioner’s failure to adopt related prophylactic provisions in its organic documents as well as information about petitioner’s fundraising activities membership details and operations the shortcomings listed in the disputed letter reflect respondent’s review and assimilation of petitioner’s responses to the date letter included in its letter of date petitioner was provided a 30-day response period at the expiration of which its application would be administratively closed and a new user_fee would be charged to resume processing petitioner denies that it received the disputed letter on date petitioner sent a letter of protest to respondent the date letter concerning the status of its application and requesting appeals_office consideration in the date letter petitioner supplied additional information corresponding in substance to and following the sequence and arrangement of the enumerated inadequacies detailed in the disputed letter the date letter does not expressly reference the disputed letter nor does it contain identical numbering but its particular content and organization reflect the fact that it was intended as a response to the disputed letter for example item of the disputed letter requires that petitioner provide a copy of a presentation entitled alleviating recidivism among prisoners china and texas in comparison item of the date letter states the presentation is called ‘alleviating recidivism among prisoners’ where china as well as texas exploits its prisoner’s labor the question was presented wrong in the request for additional information following correspondence from petitioner dated date regarding the status of its preceding administrative protest respondent informed petitioner by letter on date that its application had been closed because the date letter exceeded the specified deadline discussion jurisdiction vested in this court to provide declaratory relief with respect to the qualification of an organization as an exempt_organization described in either sec_501 or sec_170 is circumscribed to those instances in which we have determined that the organization has exhausted its administrative remedies sec_7428 see am new covenant church v commissioner 74_tc_293 72_tc_681 n the exhaustion of administrative remedies obligation set forth in sec_7428 is predicated on the filing of a substantially completed application within the meaning of sec_601_201 statement of procedural rules and the timely submission of all additional information requested to perfect such application sec_601_201 and b statement of procedural rules this requirement is also borne out in the legislative_history of sec_7428 see h rept pincite 1976_3_cb_695 s rept pincite 1976_3_cb_49 as delineated a substantially completed application entails among other things the submission of a proposed budget current balance_sheet statement of proposed activities and description of anticipated receipts and contemplated expenditures sec_601_201 statement of procedural rules see also revproc_90_27 1990_1_cb_514 additionally other procedural regulations mandate that an organization fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures sec_601_201 statement of procedural rules the facts stipulated support a conclusion that petitioner has not exhausted its administrative remedies and therefore jurisdiction is not available as elaborated on below petitioner’s belated responses to respondent’s inquiries in the course of processing its application evince petitioner’s failure to complete the normal progression through administrative channels b h w anesthesia found v commissioner supra pincite n or to demonstrate that progress was severely hampered due to causes beyond its control 67_tc_318 finding failure_to_exhaust_administrative_remedies in the context of sec_7476 the counterpart to sec_7428 in the area of retirement plans petitioner’s failure to submit a substantially completed application in conformance with respondent’s regulatory prescriptions precluded a determination with regard to its qualification for exempt status respondent’s abiding requests for additional information particularly the date letter date letter and the disputed letter were sufficiently timely petitioner’s dilatory responses in accommodating respondent’s requests constituted a failure to proceed with due diligence petitioner responded to the date letter on date only after an exhortative notice from respondent was sent on date petitioner’s belated response to the date letter on date occurred well after the lapse of respondent’s imposed and extended deadline for maintaining the application under active consideration of date finally petitioner’s deferment in responding to the disputed letter for more than months caused its application to languish and occasioned respondent’s decision to ultimately cease consideration of the matter petitioner contends that it complied with all requests for additional information and that respondent discontinued the correspondence following petitioner’s submission of requested information on date inherent in the date letter however is an implicit if not overt acknowledgment of petitioner’s receipt of the disputed letter belying its contention to the contrary our finding presuming delivery of the disputed letter is based on an extension of the knowledge principle which underlies rule b of the federal rules of evidence and the related so-called reply letter doctrine to this circumstance see generally john w strong et al mccormick on evidence sec 5th ed rule b of the federal rules of evidence provides for the authentication of a written document if its substance content or other distinctive characteristics analyzed in conjunction with other circumstantial evidence is indicative of authorship one application of such general method of authentication is the reply letter doctrine which was relied on in 365_f2d_646 8th cir in holding it has long been recognized that one of the principal situations where the authenticity of a letter is provable by circumstantial evidence is where it can be shown that the letter was sent in reply to a previous communication in the instant case the inherent nature of the communication makes it absolutely certain that it is a reply communication see also 164_f3d_1304 10th cir 410_f2d_871 9th cir the reply letter doctrine applying the general dictates of the knowledge principle in rule b of the federal rules of evidence has been utilized to authenticate the source of reply correspondence by examining indicia therein of its purported author’s knowledge of referenced or acknowledged prior correspondence see winel v united_states supra pincite see also united_states v henry supra pincite purer co v aktiebolaget addo supra pincite analogously circumstantial evidence involving the responsive nature of petitioner’s subsequent date letter supports the inference here that petitioner received the prior disputed letter accordingly we shall grant respondent’s motion to dismiss this case for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
